Citation Nr: 1826152	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-26 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected painful left foot/tarsal tunnel syndrome (hereinafter, "left foot disorder').

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina.

3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in June 2010 and July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2014.  A transcript of this hearing is of record.

This matter was previously before the Board in October 2014, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The issues of entitlement to an increased evaluation for a left foot disability and service connection for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative medical evidence of record has shown that the Veteran's diabetes mellitus type II is not the result of an in-service disease, injury.



CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection further may be granted for chronic disabilities, such as diabetes mellitus type II, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology is limited specifically to the chronic conditions listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  See 38 C.F.R. § 3.102.

Analysis

The Veteran contends that he currently suffers from diabetes mellitus type II associated with an injury during military service.  In particular, the Veteran testified at his 2014 Board hearing that he served at Camp Lejeune, North Carolina in 1985 and that he attributes his diabetes to contaminated water at that facility.  Additionally, the Veteran has indicated that he was diagnosed with diabetes in 1985 while in military service. 

The Board notes at the outset that the Veteran's service personnel records reflect that he had service at Camp Lejeune, North Carolina, during his period of active duty, which would have occurred during the applicable presumptive period which went from August 1953 through December 1987 in accordance with Veterans Benefits Administration (VBA) Fast Letter No. 11-03 and its revisions.  Therefore, the Veteran is presumed to have been exposed to contaminated water while stationed at Camp Lejeune, North Carolina.

The Veteran's service treatment records (STR) reveal that, in a record dated June 20, 1985, the Veteran reported "that he had blood test in town which showed diabetes."  The report of this blood test is not of record, a blood chemistry panel (SMA12) was ordered and returned normal, and there are no further mentions of diabetes or elevated blood glucose or any of the symptoms of diabetes in the service treatment records.

The Veteran was incarcerated from 1992 to 2001 and the medical records of that period are of record.  Throughout this time period, there was no mention of diabetes, symptoms consistent with diabetes, or any abnormal blood glucose levels.  The records contain several normal blood glucose values and regular denials of diabetes on annual medical history updates.

Thereafter, the Veteran's post-service outpatient treatment records reveal that he has been diagnosed and treated for diabetes mellitus type II since 2010.  The Veteran first sought medical care from the VA in 2006; from that time until 2010,
there is no discussion of diabetes, no elevated blood glucose, no symptoms consistent with diabetes, etc.  It is not until July 2010 that that the Veteran was noted to have an elevated HgbA1C.  On February 2012, the Veteran also had an elevated fasting glucose and in 2014 he had proteinuria.  The Veteran has been treated for that condition since that time to present.  There has been no discussion of etiological connection of this condition to military service, to include exposure to contaminated water at Camp Lejeune, North Carolina.

The Veteran was provided with a VA examination in January 2017.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with diabetes mellitus type II.  The examiner opined that the evidence of record and available medical and scientific research does not demonstrate a link between diabetes mellitus type II and exposure to contaminants in the water supply at Camp Lejeune.  The rationale pointed out that the Institute of Medicine conducted an extensive review of the literature, which looked at solvent exposure and an increased risk of various health effects.  The Committee report did not reveal on any studies that found an association between solvent exposure and the development of diabetes.  The National Research Council (NRC) of the National Academies published a study in 2009, which looked at the potential health effects of exposure to contaminated groundwater at Camp Lejeune.  This report also did not reveal on any studies that found an association between solvent exposure and the development of diabetes.  The Agency for Toxic Substances and Disease Registry (ATSDR) website on health effects linked with solvent exposure at Camp Lejeune, did not identify diabetes as reported health problems in people in any age group from any source of exposure to chemicals such as trichloroethylene (TCE), perchloroethylene (PCE), benzene, or other volatile organic compounds. 

The examiner continued to note that the International Diabetes Foundation identifies several risk factors for the development of diabetes mellitus type 2.  This list included: family history of diabetes; overweight; unhealthy diet; physical inactivity; increasing age; high blood pressure; ethnicity; and impaired glucose tolerance (IGT).  The Mayo Clinic website reported the known risk factors for type 2 diabetes as: weight- the more fat you have the greater the amount of insulin resistance you develop; inactivity; family history of type 2 diabetes; race- blacks, Hispanics, American Indians and Asian Americans are at higher risk; age- the risk increases as age increases; high blood pressure; abnormal cholesterol and triglyceride levels.  The National Institute of Diabetes and Digestive and Kidney Diseases and the American Heart Association both identified essentially the same list.  In this regard, it was noted that the Veteran is a 51 year old African American male who was diagnosed with type 2 diabetes mellitus approximately six years ago. At that time, he was overweight on his way to obesity, and known to have abnormal blood lipid levels.  No scientific literature was located that even posited an association between exposure to the solvents which contaminated the water at Camp Lejeune and the development of type 2 diabetes 24 years later. 

In light of the above objective and documented information, the examiner concluded that that the information reported on June 1985 in military service was inaccurate.  Whether the person reporting the results was mistaken, whether there
was a misunderstanding, or whether the Veteran mis-remembered what was said or whether the provider who wrote the note on that day was in error, cannot be determined from the available evidence.  However, if the Veteran, in fact, had been diagnosed with diabetes at the age of 19, then sometime between then and when it was diagnosed in 2010, it would have been rediscovered, by a reported symptom, a blood test, a urine test, etc. prior to that time.  As it was not, the Veteran most likely did not develop diabetes mellitus type II until many decades after the alleged first diagnosis in service.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus type II, so the appeal must be denied. 

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran has been diagnosed with diabetes mellitus type II, as shown in the Veteran's outpatient treatment records and VA examination.  Additionally, it is noted that the Veteran is shown to have had an in-service injury in that he was exposed to contaminated water while stationed at Camp Lejeune, North Carolina during the applicable presumptive period.  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs), and it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011).

In 2009, the National Academy of Sciences ' National Research Council published a report of its study assessing the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination, entitled Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects. This report included a review of studies addressing exposure to TCE, a metal degreaser, and PCE, a dry cleaning agent, as well as a mixture of the two, and disease manifestations potentially associated with such exposure. Fourteen disease conditions were identified as having limited/ suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B (listing esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects as the 14 diseases).  Additionally, these findings have been codified in 38 C.F.R. § 3.309(f), in which kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndrome, and bladder cancer are subject to the rebuttable presumption in the provisions of 38 C.F.R. § 3.307(d).  The Veteran has not been diagnosed with any of the diseases listed above.

As such, because diabetes mellitus type II is not one of the listed disease covered by the presumptive regulation, service connection via presumption is not available under the facts and circumstances of this case.  However, it is noted that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran who does not meet the requirements of 38 C.F.R. § 3.309 does not preclude him from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 34 F.2d 1039, 1041-42 (Fed. Cir. 1994).  As such, even though it has been determined that the Veteran's diagnosed diabetes mellitus type II does not meet the enumerated criteria for consideration of presumptive service connection for contaminated water exposure at Camp Lejeune, it does not absolve VA the responsibility of inquiring whether a medical opinion could be proffered to show that such disease was directly related to the Veteran's military service, to include exposure to such contaminated water.  Because the Veteran's exposure to contaminated water has been conceded and he does have a currently diagnosed diabetes mellitus type II, a finding of nexus is, thus, necessary for any favorable adjudication of the Veteran's claim.

As such, the issue turns upon a finding of a nexus between the current diagnosis and the in-service injury and complaints.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, although the STRs show that the Veteran did have an instance of an inquiry into whether he had diagnosed diabetes, there is no probative finding of any confirmation of the Veteran's allegations in 1985 of having been diagnosed by a non-military doctor with diabetes mellitus type II.  Rather the only evidence shows that the Veteran's blood sugar levels were normal and no other indication of diabetes.  Additionally, it is noted that there is no indication of diabetes or any symptoms thereof at any time during the Veteran's military service or within one year post service. 

Following the Veteran's discharge from the service, the first evidence of any kind referring to any relevant problem is decades after any in-service injury and release from active duty in 2010.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the first objective diagnosis of diabetes in 2010 is well outside of the one year presumptive period.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board notes the Veteran's statements regarding the onset and continuation of his symptoms of diabetes mellitus type II and finds that, while he is competent to make such statements and he has remained consistent in his assertions throughout the claim, there is no indication that he possesses the requisite expertise to diagnose the etiology of his symptoms as residuals of an in-service injury as this question is medically complex.  In this regard, diabetes mellitus type II can have many causes and determining its etiology requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).

The Board thus finds that the only evidence remaining that is probative regarding the Veteran's assertions of an in-service injury relationship to his current diabetes mellitus type II are the outpatient treatment records showing treatment since 2010 and the 2017 VA examination.  The opinion provided a well-reasoned analysis, finding that the Veteran's lack of clinical findings in service and delayed onset of treatment from service to 2010 did not support a relationship of the claimed diabetes mellitus to military service.  In particular, the examiner cited the relevant medical knowledge and literature regarding the relationship of the contaminated water at Camp Lejeune to diabetes, which conclusively found in multiple incidences that there was no objective link between the two, including within the specifics of the Veteran's case.

Rather, the examination showed evidence of the other natural precursors to the development of diabetes, including the Veteran's age at onset, weight, race, and abnormal lipid profile, which was found to be the most likely contributing cause to the Veteran's current diabetes mellitus type II.  As such, these findings revealed the Veteran's diabetes mellitus type II to be less likely than not related to military service and more likely related to other causes.  The Board finds that the VA opinion is dispositive of the issue of whether any current diabetes mellitus type II is related to service. 

Last, in regard to continuity of symptoms, the Board finds that the Veteran's claimed diabetes mellitus type II is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d 1331.  Because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  The Board finds that such relationship presented here is medically complex and therefore requires medical evidence to demonstrate the relationship.  As noted above, the probative medical evidence shows that no such relationship exists. 

Accordingly, for the reasons and bases discussed above, service connection for diabetes mellitus type II is denied. 

Taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of diabetes mellitus type II during service or within one year after service, as well as any relationship between the Veteran's claimed in-service injury of water contamination at Camp Lejeune, North Carolina.  The Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107 (b) (2012); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina, is denied.


REMAND

Right Ankle

The Veteran's claim was remanded for the provision of a VA examination with etiology opinion for his claimed right ankle disability.

The Veteran was provided with a VA examination in February 2017.  At the examination, the examiner, upon a review of the claims file, subjective interview, and objective testing, diagnosed the Veteran with bilateral pes planus.  Additionally, it was noted that the Veteran had a diagnosis of arthritis in the right foot, as confirmed by x-ray.  The examiner noted that, with regard to the Veteran's right ankle, he was asymptomatic and, thus, had no current diagnosis.  However, the examiner did also indicate that the Veteran's claimed symptoms in his right ankle were attributable to his pes planus.  

In this regard, it is noted that, in accordance with jurisprudential precedent, when a Veteran raises a claim for service connection, it is not based on any one specific diagnostic entity; rather, it is a claim based on symptoms currently experienced.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran's complaints, which had been previously identified as a right ankle disability, also seem to encompass the greater foot itself in both complaints and medical interrelationship, it appears that the Veteran's claim also stems from the diagnosed pes planus and arthritis that was identified on the February 2017 VA examination.

Therefore an opinion regarding the etiology of the Veteran's pes planus and/or arthritis is necessary for the proper adjudication of this claim.  As it does not appear that the February 2017 VA examiner offered an opinion in this regard, as he merely found that the Veteran did not have a diagnosed ankle disability and, therefore, did not provide any opinion, the Board finds that the Veteran's claim should be returned to that examiner for an addendum opinion regarding the etiology of the pes planus and/or arthritis.

Left Foot

Here, it is noted that a new precedential opinion that directly impacts this case was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 

The range of motion testing accomplished in the examination undertaken at the February 2017 VA examination does not appear to include those required pursuant to the holding in Correia, or an explanation as to why they could not be done. 

Accordingly, the Veteran must be afforded a new in-person VA examination to correct all of the deficiencies noted above.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record copies of all relevant recent clinical records of the Veteran's treatment at VA facilities since the last Supplemental Statement of the Case.

2. Thereafter, return the claims file to the VA examiner who conducted the February 2017 VA examination for an addendum opinion regarding the etiology of the Veteran's claimed disability of the right foot.  If that examiner is no longer available, then the claims file should be forwarded to an examiner of like skill and qualification.  The examiner must review the entire claims file.  The examiner should consider and discuss the Veteran's lay statements regarding his complaints and symptoms affecting the right foot.

The examiner is requested to provide an opinion on the following:

Whether it is as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed disabilities of the right foot, to include pes planus and arthritis, were caused by or incurred in military service. 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  Schedule the Veteran for a VA examination to determine the nature, severity, and extent of his current pathology associated with his service-connected left foot disability. The record, to include a copy of the claims file, should be made available to the examiner, who is requested to accomplish the following: 

(a) Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left ankle. If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) To the extent possible, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain in the left foot and/or any of the other symptoms during flare-ups and/or with repeated use. To the extent possible, that should be expressed in terms of additional motion loss.

4.  Readjudicate the claims on appeal in light of all of the evidence of record. If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


